Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of in the reply filed on 05/26/2021 is acknowledged and claims 1 – 20 hereby examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
	
Claims 1, 6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2016/0013064, hereinafter Kim).
	With respect to claim 1, Kim discloses a plasma deposition method (para 0003 and 0095), comprising: loading a substrate (200 of fig. 1) onto a substrate stage (120) within a chamber (110 ); generating a first plasma (P1) at a region separated from the substrate by a first distance (P1 is generated at a region separated from the substrate 
generating a second plasma (P2) at a region separated from the substrate by a second distance different from the first distance (P2 is generated at a region separated from the substrate 200 by a second distance); and supplying a second process gas (para 0006; second process gas) to the second plasma region (para 0016).
	Kim does not explicitly disclose that the first gas is supplied to perform a pretreatment and the second gas is supplied to perform a deposition process on the substrate.
	However, according to applicant’s speciation’s (paragraph 0041), the first gas may include H2 and the process gas can be a carbon containing gas. Kim also discloses that the first gas can be H2 (para 0102) and second gas can be carbon containing gas (para 0081 and  0102; CF4 or CHF3 etc.). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method to use the first gas to perform pretreatment and the second gas to perform the deposition process in order to perform the required semiconductor processing.
With respect to claim 6, Kim discloses wherein generating the first plasma and the second plasma are performed within the same chamber (fig. 1) and in different times (para 0016), and wherein a center of distribution of the first plasma is at the first distance from the substrate (fig. 1) and a center of distribution of the second plasma is at the second distance from the substrate (fig. 1).
With respect to claim 10, Kim discloses wherein the first process gas includes a hydrogen gas (para 0102) and the second process gas includes a precursor gas containing carbon (para 0081 and 0102).

Claims 2-5 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Ohmi et al. (US 2002/0020498, hereinafter Ohmi).
With respect to claim 2, Kim disclose the plasma deposition method of claim 1.
Kim does not explicitly disclose wherein generating the first plasma and the second plasma comprises supplying microwave through an insulation plate disposed in an upper portion of the chamber.
In an analogous art, Ohmi discloses wherein generating the first plasma and the second plasma comprises supplying microwave through an insulation plate disposed in an upper portion of the chamber (para 0029; insulating plate).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 3, Kim/Ohmi disclose the plasma deposition method of claim 2.
Kim does not explicitly disclose wherein generating the first plasma comprises maintaining a first gap between the substrate stage and the insulation plate, and wherein generating the second plasma comprises maintaining a second gap between the substrate stage and the insulation plate, the second gap being greater than the first gap.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 4, Kim/Ohmi disclose the plasma deposition method of claim 2.
Kim does not explicitly disclose adjusting a distance between the substrate stage and the insulation plate, after generating the first plasma.
In an analogous art, Ohmi discloses adjusting a distance between the substrate stage and the insulation plate, after generating the first plasma (para 0049; distance between the substrate stage  and the insulating plate can be adjusted).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to achieve the optimal processing results.
With respect to claim 5, Kim/Ohmi disclose the plasma deposition method of claim 4.

	In an analogous art, Ohmi discloses wherein adjusting the distance between the substrate stage and the insulation plate comprises lowering the substrate stage (para 0049; adjusting distance can be lowering the distance).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to achieve the optimal processing results.
With respect to claim 11, Kim discloses a plasma deposition method (para 0003 and 0095), comprising: loading a substrate (200 of fig. 1) onto a substrate stage (120) within a chamber (110);
	maintaing a first gap between the first susbtrate stage and first plasma region (there is a gap between 120 and the first plasma region);
generating a first plasma between the substrate stage and the first plasma region(P1 is generated at a region separated from the substrate 200 by a first distance);
supplying a first process gas (para 0005; first process gas) to a first region (para 0005; suppling first process gas to first plasma region);
generating a second plasma between the substrate stage and the  plasma region (P2 is generated at a region separated from the substrate 200 by a second distance) the second gap being greater than the first gap (merely adjusting the gap is not critical); and
supplying a second process gas (para 0006; second process gas) to a second  region (para 0016).

	However, according to applicant’s speciation’s (paragraph 0041), the first gas may include H2 and the process gas can be a carbon containing gas. Kim also discloses that the first gas can be H2 (para 0102) and second gas can be carbon containing gas (para 0081 and  0102; CF4 or CHF3 etc.). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method to use the first gas to perform pretreatment and the second gas to perform the deposition process in order to perform the required semiconductor processing.
Kim does not explicitly disclose that the plasma region consists of an insulating plate.
In an an analogous art, Ohmi disclose that the plasma region consists of an insulating plate (para 0029; insulating plate).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 12, Kim/Ohmi discloses the plasma deposition method of claim 11.
Kim does not explicitly disclose wherein generating the first plasma and the second plasma comprises supplying a microwave through the insulation plate in an upper portion of the chamber.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 13, Kim/Ohmi disclose the plasma deposition method of claim 12.
Kim does not explicitly disclose adjusting a distance between the substrate stage and the insulation plate, after generating the first plasma.
In an analogous art, Ohmi discloses adjusting a distance between the substrate stage and the insulation plate, after generating the first plasma (para 0049; distance between the substrate stage and the insulating plate can be adjusted).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to achieve the optimal processing results.
With respect to claim 14, Kim/Ohmi disclose the plasma deposition method of claim 13.
	Kim does not explicitly disclose wherein adjusting the distance between the substrate stage and the insulation plate comprises lowering the substrate stage.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Ohmi’s disclosure in order to achieve the optimal processing results.
With respect to claim 15, Kim/Ohmi disclose the plasma deposition method of claim 11.
Kim discloses wherein generating the first plasma and generating the second plasma are performed within the chamber (fig. 1; generating P1 and P2 is in the chamber 110).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Huh et al. (US 2015/0064825, hereinafter Huh).
With respect to claim 7, Kim discloses the plasma deposition method of claim 1.
Kim does not explicitly disclose wherein the chamber is a part of a plasma deposition apparatus, and the plasma deposition apparatus comprises a plurality of chambers including a plurality of substrate stages, each chamber of the plurality of chambers includes a corresponding substrate stage of the plurality of substrate stages, wherein loading the substrate onto the substrate stage within the chamber comprises loading the substrate onto a substrate stage within a corresponding one of the plurality of chambers, and wherein a susceptor assembly installed to be 
In an analogous art, Huh discloses wherein the chamber is a part of a plasma deposition apparatus, and the plasma deposition apparatus comprises a plurality of chambers including a plurality of substrate stages (para 0041; plurality of chambers each having a stage to hold the substrate), each chamber of the plurality of chambers includes a corresponding substrate stage of the plurality of substrate stages (para 0041), wherein loading the substrate onto the substrate stage within the chamber comprises loading the substrate onto a substrate stage within a corresponding one of the plurality of chambers (para 0041; loading substrate), and wherein a susceptor assembly installed to be rotatable (para 0161) and including the plurality of substrate stages and an injector assembly including a plurality of plasma generators are combined together to form the plurality of chambers (para 0156 and 0161).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Huh’s disclosure in order to expedite the semiconductor processing. 

Claims 8-9 and 16-20 are rejected under 35 U.S.C. 103(a) as being patentable over Kim/Huh and further in view of Ohmi. 
With respect to claim 7, Kim/Huh discloses the plasma deposition method of claim 7.

wherein generating the second plasma comprises generating the second plasma within a second chamber of the plurality of chambers, the second chamber having a second gap between its corresponding substrate stage and its corresponding insulation plate, the second gap being greater than the first gap.
In an analogous art, Ohmi discloses wherein the injector assembly comprises a plurality of insulation plates (para 0029; if there are multiple chambers then there can be an insulating plate in each chamber), each insulation plate of the plurality of insulation plates arranged to be disposed in a corresponding chamber of the plurality of chambers (para 0029 and 0030; there is a distance between the substrate stage 4 and the insulating plate), wherein generating the first plasma comprises generating the first plasma within a first chamber of the plurality of chambers, the first chamber having a first gap between its corresponding substrate stage and its corresponding insulation plate (para 0029; there is a gap between the substrate stage and the insulating plate), and wherein generating the second plasma comprises generating the second plasma within a second chamber of the plurality of chambers, the second chamber having a second gap between its corresponding substrate stage and its corresponding insulation 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim/Huh’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 9, Kim/Huh discloses the plasma deposition method of claim 8.
	Kim does not explicitly disclose wherein generating the second plasma comprises rotating the susceptor assembly by a predetermined angle to form the second chamber having the second gap between its corresponding substrate stage and its corresponding insulation plate.
	In an analogous art, Huh discloses wherein generating the second plasma comprises rotating the susceptor assembly by a predetermined angle to form the second chamber (para 0161) having the second gap between its corresponding substrate stage and its corresponding insulation plate (para 0171).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Huh’s disclosure in order to expedite the semiconductor processing. 
With respect to claim 16, Kim discloses a plasma deposition method (para 0003 and 0095), comprising: loading a substrate (200 of fig. 1) onto a first substrate stage (120) of a first assembly (fig. 1);

generating a first plasma between the substrate stage and the first plasma region(P1 is generated at a region separated from the substrate 200 by a first distance);
supplying a first process gas (para 0005; first process gas) to a first region (para 0005; suppling first process gas to first plasma region);
generating a second plasma between the substrate stage and the  plasma region (P2 is generated at a region separated from the substrate 200 by a second distance) the second gap being greater than the first gap (merely adjusting the gap is not critical); and
supplying a second process gas (para 0006; second process gas) to a second  region (para 0016).
	Kim does not explicitly disclose that the first gas is supplied to perform a pretreatment and the second gas is supplied to perform a deposition process on the substrate.
	However, according to applicant’s speciation’s (paragraph 0041), the first gas may include H2 and the process gas can be a carbon containing gas. Kim also discloses that the first gas can be H2 (para 0102) and second gas can be carbon containing gas (para 0081 and  0102; CF4 or CHF3 etc.). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method to use the first gas to perform pretreatment and the second gas to perform the deposition process in order to perform the required semiconductor processing.

In an analogous art, Huh discloses disclose that the first assembly comprises of a plurality of susbtrate stages (para 0041; plurality of chambers each having a stage to hold the substrate); and wherein the first assembly installed to be rotatable and the second assembly are combined together to form a plurality of chambers (para 0161 and 0171).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Huh’s disclosure in order to expedite the semiconductor processing. 
	Kim/Huh does not explicity disclose that the plasma region comprises of an insulating plate and a second assembly comprises of multiple insulating plates.
	In an analogous art, Ohmi discloses that the plasma region comprises of an insulating plate (para 0029; insulating plate) and a second assembly comprises of multiple insulating plates (para 0029; if there are multiple chambers than there can be insulating plate in each chamber ).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim/Huh’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 17, Kim/Huh/Ohmi discloses the plasma deposition method of claim 16.
Kim discloses wherein generating the first plasma comprises generating the first plasma within a first chamber of the plurality of chambers, the first chamber having the first gap between the first substrate stage and the first plasma region (fig. 1; there is a gap between 120 and P1 region), and wherein generating the second plasma comprises generating the second plasma within a second chamber of the plurality of chambers, the second chamber having the second gap between the first substrate stage and the second plasma region (there is a gap between the substate stage and the P2 region).
Kim does not explicitly disclose that there the first and second plasma region comprises of a heating plate
In an analogous art, Ohmi discloses that there the first and second plasma region comprises of a heating plate (para 0029).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim/Huh’s method by adding Ohmi’s disclosure in order to radiate the microwave to the processing chamber.
With respect to claim 18, Kim/Huh/Ohmi discloses the plasma deposition method of claim 17.
	Kim does not explicitly disclose wherein generating the second plasma comprises rotating the first assembly by a predetermined angle to form the 
	In an analogous art, Huh discloses wherein generating the second plasma comprises rotating the first assembly (para 0161) by a predetermined angle to form the second chamber having the second gap between the first substrate stage and the second insulation plate (para 0171).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kim’s method by adding Huh’s disclosure in order to expedite the semiconductor processing. 
With respect to claim 19, Kim discloses wherein the first process gas includes a hydrogen gas (para 0102) and the second process gas includes a precursor gas containing carbon (para 0081 and 0102).
With respect to claim 20, Kim discloses wherein the first plasma has a first plasma density and the second plasma has a second plasma density less than the first plasma density (para 0102; the first and second gases can be different, different gases can have different density).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816